409 F.2d 570
SECURITIES AND EXCHANGE COMMISSION, Plaintiff,v.AFFILIATED INVESTMENT CORPORATION et al., Defendants.AMERICAN BANK AND TRUST COMPANY OF MONROE, Appellant,v.Emile C. TOUPS, as Receiver for Affiliated Investment Corporation, Appellee.
No. 26863.
United States Court of Appeals Fifth Circuit.
April 23, 1969.

Appeal from the United States District Court for the Western District of Louisiana.
James A. Hobbs, Clifton S. Carl, Jack M. Gordon, New Orleans, La., Jones, Blackwell, Chambliss, Hobbs & Henry, West Monroe, La., for appellant.
Gerald E. Boltz, Robert F. Watson, Thomas W. McIlheran, Securities & Exchange Commission, Fort Worth, Tex., Charles N. Wooten, Piccione, Piccione & Wooten, Lafayette, La., for appellee.
Before GEWIN, McGOWAN* and MORGAN, Circuit Judges.
PER CURIAM:


1
After giving full consideration to the record, the briefs and the contentions of the parties presented on oral argument, it is our opinion that the trial court correctly decided this case. Accordingly, the judgment is affirmed on the basis of the opinion of the District Court, 298 F. Supp. 178 (W.D.La.).


2
Affirmed.



Notes:


*
 Judge Carl McGowan of the District of Columbia Circuti, sitting by designation